DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08 October 2021 has been entered.
Claims 1-20 are currently under consideration.  The Office acknowledges the amendments to claims 1, 12, and 19.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claim 19 recites the limitations "the second disc-shaped body" in line 17 and “the first disc-shaped body” in line 18.  There is insufficient antecedent basis for these limitations in the claim.  These have been taken herein to be the same as the previously recited second body piece and first body piece.
Claim 20 is rejected by virtue of its dependence upon claim 19.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 12-15 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pizzini (U.S. Pub. No. 2014/0193764 A1).
Regarding claim 12, Pizzini discloses a personal therapy system (Abstract; Fig. 1) comprising: a sensory stimulation pack 40 ([0049]); a holder including a holder body 1 defining a center axis and having a first body piece 10 and a second body piece 20 13/23, an inner surface, and an outer surface, and the inner surfaces forming a cavity 50 structured to receive the sensory stimulation pack ([0040]-[0041]; [0049]); the first body piece having a plurality of vents 15/25 formed in the body wall thereof, for exposing a user to a sensory stimulation output of the sensory stimulation pack ([0040]); the outer surface of the first body piece forming an outer touch surface 11 having a first texture throughout and extending radially outward of, and circumferentially around, the center axis ([0039]; top surface extends out from and around the center axis and is a touchable surface); the first body piece outer peripheral wall depending axially downward from the body wall thereof and the second body piece outer peripheral wall depending axially upward from the body wall thereof and received within the first body piece outer peripheral wall (Fig. 1; [0041]; [0048]); the first body piece outer peripheral wall further including a peripheral surface forming a second outer touch surface, the second outer touch surface having a second texture throughout and extending around the center axis ([0039]; outer surface of side wall extends around the center axis and is a touchable surface).  It is also noted that the first and second body pieces can be switched so that the first body piece is the lower piece and the second body piece is the upper piece ([0048]).
Regarding claim 13, Pizzini discloses a lock releasably attaching the first body piece to the second body piece such that the sensory stimulation pack is captured within the cavity ([0041]; [0054]).
60 ([0058]).
Regarding claim 15, Pizzini discloses that the sensory stimulation pack includes a heating device 60 and a scent-emitting device 40 ([0049]-[0051]; [0058]).
Regarding claim 19, Pizzini discloses a personal therapy system (Abstract; Fig. 1) comprising: a holder including a holder body 1 defining a center axis and having a first body piece 10 and a second body piece 20 releasably attached to the first body piece ([0038]; [0041]); the first body piece and the second body piece each including a body wall having an outer peripheral wall 13/23, an inner surface, and an outer surface, and the inner surfaces forming a cavity 50 structured to receive a sensory stimulation pack 40 including at least one of a heating device or a scent-emitting device ([0040]-[0041]; [0049]); the first body piece having a plurality of vents 15/25 formed in the body wall thereof, for exposing a user to a sensory stimulation output of the sensory stimulation pack ([0040]); the outer surface of the first body piece forming an outer touch surface 11 having a first texture throughout and extending radially outward of, and circumferentially around, the center axis ([0039]; top surface extends out from and around the center axis and is a touchable surface); and the first body piece outer peripheral wall depending axially downward from the body wall thereof and including a peripheral surface forming a peripheral surface forming a second outer touch surface, the second outer touch surface having a second texture which may be touched when the outer peripheral wall of the second disc-shaped body is received within the outer peripheral wall of the first disc-shaped body and extending around the center axis (Fig. 1; [0039]; [0041]; [0048]; outer surface of side wall extends around the center axis and .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Pizzini in view of Rome (U.S. Pub. No. 2015/0014429 A1).
Regarding claim 1, Pizzini discloses a personal therapy system (Abstract; Fig. 1) comprising: a sensory stimulation pack 40 including at least one of a heating device or a scent-emitting device ([0049]); a holder including a holder body 1 defining a center axis and having a first disc-shaped body piece 10 and a second disc-shaped body piece 20 13/23, an inner surface, and an outer surface, and the inner surfaces forming a cavity 50 structured to receive the sensory stimulation pack ([0040]-[0041]; [0049]); the first disc-shaped body piece having a plurality of vents 15/25 formed in the body wall thereof, for outputting heat or scent from the cavity produced, respectively, by the at least one of a heating device or a scent-emitting device ([0040]); the outer surface of the first disc-shaped body piece forming an outer touch surface 11 having a smooth texture throughout and extending radially outward of, and circumferentially around, the center axis ([0039]; top surface extends out from and around the center axis and is a smooth touchable surface); the first disc-shaped body piece outer peripheral wall depending axially downward from the body wall thereof and including a peripheral surface forming a second outer touch surface, the second outer touch surface having a second texture throughout which may be touched when the outer peripheral wall of the second disc-shaped body is received within the outer peripheral wall of the first disc-shaped body and extending, at a uniform radial distance, circumferentially around the center axis ([0039]; [0048]; outer surface of side wall extends around the center axis and is a touchable surface when the two body pieces are together).  It is also noted that the first and second body pieces can be switched so that the first body piece is the lower piece and the second body piece is the upper piece ([0048]).  Pizzini fails to disclose that the second outer touch surface has a not smooth texture.  Rome discloses a similar scent-emitting personal therapy system (Abstract) comprising an outer touch surface 30 having a not smooth texture throughout in order 
Regarding claims 10 and 11, the combination of Pizzini and Rome discloses the invention as claimed, see rejection supra, and further discloses that each of the first and second disc-shaped body pieces is formed of a polymeric material (Pizzini: [0038]), wherein the not smooth texture includes molded-in surface features of the second outer touch surface, wherein the molded-in surface features include axially extending ribs, grooves, flutes, ridges, or scoring (Rome: Fig. 6, [0044], [0055]).  The combination of Pizzini and Rome fails to expressly disclose that the polymeric material is molded; however, Rome teaches that molded polymeric materials are light, easy, and inexpensive ([0055]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Pizzini and Rome so that the polymeric material is molded, as taught by Rome, in order to provide a light, easy, and inexpensive device.

Claims 2, 3, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Pizzini and Rome as applied to claim 1 above, and further in view of Atkinson et al. (U.S. Pub. No. 2012/0061486 A1; hereinafter known as “Atkinson”).
Regarding claims 2 and 6, the combination of Pizzini and Rome discloses the invention as claimed, see rejection supra, but fails to disclose that the body wall of the first and second disc-shaped body pieces have dome shapes.  Atkinson disclose a 
Regarding claim 3, the combination of Pizzini, Rome, and Atkinson discloses the invention as claimed, see rejection supra, and Atkinson further discloses that the plurality of vents 3 each define a major axis extending radially outward of the center axis (Fig. 2; [0033]).

Claims 4, 5, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Pizzini, Rome, and Atkinson as applied to claim 2 above, and further in view of Granger et al. (U.S. Pub. No. 2014/0076989 A1; hereinafter known as “Granger”).
Regarding claims 4 and 5, the combination of Pizzini, Rome, and Atkinson discloses the invention as claimed, see rejection supra, but fails to disclose that at least one of the plurality of vents defines a major axis having a curvilinear path forming an arc segment about the center axis, wherein at least one of the plurality of vents has a curved teardrop shape.  Granger discloses a similar scent-emitting system (Abstract; Fig. 2) comprising a plurality of vents 28 defining a major axis having a curvilinear path forming an arc segment about a center axis, wherein at least one of the plurality of vents has a curved teardrop shape ([0038]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Pizzini, Rome, and Atkinson with the vent shapes and configuration 
Regarding claim 7, the combination of Pizzini, Rome, Atkinson, and Granger discloses the invention as claimed, see rejection supra, and Pizzini discloses that the second disc-shaped body piece has another plurality of vents 15/25 formed therein ([0040]; [0042]).

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Pizzini and Rome as applied to claim 1 above, and further in view of Beesley et al. (U.S. Pub. No. 2019/0168240 A1; hereinafter known as “Beesley”).
Regarding claim 8, the combination of Pizzini and Rome discloses the invention as claimed, see rejection supra, but fails to disclose a twist lock releasably attaching the first disc-shaped body piece to the second disc-shaped body piece.  Beesley discloses a similar scent-emitting system (Abstract; Fig. 2) comprising first and second body pieces that are releasably attached by a twist lock in order to provide releasable fastening between the two pieces ([0023]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Pizzini and Rome with the twist lock taught by Beesley in order to releasably fasten the first and second disc-shaped body pieces to each other.
Regarding claim 9, the combination of Pizzini, Rome, and Beesley discloses the invention as claimed, see rejection supra, and Beesley further discloses that the twist lock includes a first locking element formed on the first disc-shaped body piece and a .

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Pizzini as applied to claim 12 above, and further in view of Atkinson.
Regarding claim 16, Pizzini discloses the invention as claimed, see rejection supra, and further discloses that each of the first and second body pieces is disc-shaped (Fig. 1).  Pizzini fails to disclose that each of the first and second body pieces is domed.  Atkinson discloses a similar scent-emitting system (Abstract) comprising domed first and second body pieces in order to provide greater internal volume ([0013]; [0025]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Pizzini and Rome with domed body pieces, as taught by Atkinson, in order to provide greater internal volume.
Regarding claim 17, the combination of Pizzini and Atkinson discloses the invention as claimed, see rejection supra, and Pizzini further discloses that each of the first and second body pieces has a plurality of vents 15/25 formed therein ([0040]-[0043]).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Pizzini as applied to claim 12 above, and further in view of Rome.  Pizzini discloses the invention 30 having a not smooth texture in order for the user to grip the device ([0044]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Pizzini with the not smooth texture taught by Rome in order for the user to grip the device.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Pizzini as applied to claim 19 above, and further in view of Beesley and Atkinson.  Pizzini discloses the invention as claimed, see rejection supra, and further discloses that each of the first and second body pieces is disc-shaped (Fig. 1) and each of the first and second body pieces has a plurality of vents 15/25 formed therein ([0040]-[0043]).  Pizzini fails to disclose a twist lock releasably attaching the first body piece to the second body piece, as well as that each of the first and second body pieces is domed.  Beesley discloses a similar scent-emitting system (Abstract; Fig. 2) comprising first and second body pieces that are releasably attached by a twist lock in order to provide releasable fastening between the two pieces ([0023]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Pizzini with the twist lock taught by Beesley in order to releasably fasten the first and second disc-shaped body pieces to each other.


Response to Arguments
Applicant’s arguments with respect to the rejections under 35 U.S.C. 102 and 103 have been fully considered and are persuasive in light of the amendments.  Therefore, the rejections have been withdrawn.  However, upon further consideration, new grounds of rejection are made, as detailed supra.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THADDEUS B COX whose telephone number is (571)270-5132. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THADDEUS B COX/Primary Examiner, Art Unit 3791